DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 10, the limitation “when the retaining bracket is inclined, both ends of the retaining bracket are connected to the rocker in a manner offset with respect to one another” is indefinite because it is not clear what is meant by “inclined”.  There are two positions shown in the figures for the retaining bracket 3, but the specification provides no clear basis for determining which position is to be considered the “inclined” position, nor what functional significance this has for the operation of the device.  The two ends 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 9, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruan (US-2018/0056818).
As to claim 1 and 12, Ruan teaches a motor vehicle seat locking device, comprising:
a retaining bracket, striker 60, which is connected to a vehicle body and is movable relative thereto (see paragraph 0039);
a catch 40, that is seat-mounted, for the retaining bracket 60 (see figures 1and 2, and
a rocker 50, wherein the retaining bracket is connected to the rocker that is pivotable with respect to a vehicle body-mounted base about an axis C, that is at a distance from the retaining bracket. (see figure 1 paragraph 0042).
As to claim 6, the vehicle body-mounted base is formed of two parts, comprising an anchoring plate 11, that is connected to the vehicle body and a cover plate 20 that engages over the rocker. (see figure 1 and 2, paragraph 0037).

As to claim 13, the vehicle seat locking device is arranged in a backrest and different positions of the rocker correspond to inclination of the backrest relative to a sitting surface. (see Ruan figures 1-3, paragraphs 0004-0024).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 10, 11, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ruan (US-2018/0056818) in view of Pigeon (US-20100038948).
As to claims 2-5 and 11, Ruan does not teach a motorized drive.  Pigeon teaches a seat locking device with an electric motorized drive 41 mounted on a vehicle body-mounted base and comprises an output disc 46 and a crank pin 54a that rotates a rocker 52 (see Pigeon, figure 1, 2 paragraph 0017-0019).  It would have been obvious to one of ordinary skill in the art to include an electric motorized drive as taught by Pigeon on the locking device taught by Ruan, in order to provide electronic control of the locking device. 
As to claim 10, the retaining bracket 60, lacks two ends secured to the rocker 50.  Pigeon teaches a striker 56 that includes two ends attached to a rocker 52 at two 
As to claim 17, the axis of rotation of the output disc and rocker taught by both Ruan and Pigeon are spaced from each other.  (see Ruan figure 1, and Pigeon figure 2).

Claim 7-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ruan (US-2018/0056818) in view of Ruan (US-2018/0111514).
As to claims 7-8 and 14-16, Ruan ‘818 does not teach a housing between the cover plate and the anchor plate. Ruan ‘514 teaches a housing for a driving device (see Ruan ‘514, paragraph 0048).  It would have been obvious to one of ordinary skill in the art to incorporate the cover plate 20 of Ruan ‘818 into a housing as taught by Ruan ‘514 in order to make the driving device inaccessible for safety and aesthetics.

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E VERAA whose telephone number is (571)272-2329.  The examiner can normally be reached on M-F, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CeV/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636